Exhibit 10.6 XA, INC. SECURITIES PURCHASE AGREEMENT As of December 21, 2007 THIS SECURITIES PURCHASE AGREEMENT, dated as of this 21st day of December2007 (this “Agreement”), between XA, INC., a Nevada corporation (the “Company”), and Vision Opportunity Master Fund, Ltd. (the “Purchaser”). W I T N E S S E T H: WHEREAS, the Company has previously entered into Securities Purchase Agreements on August 8, 2006, September 26, 2006 and October 23, 2006 (the “Prior Closing” and the “Prior Purchase Agreements”), whereby it sold an aggregate of $2,700,000 in 11% Senior Secured Convertible Promissory Notes (the “Prior Notes”) and 392,500 warrants to purchase shares of its common stock at an exercise price of $1.10 per share and 433,333 warrants to purchase shares of its common stock at an exercise price of $0.30 per share (collectively the “Prior Warrants”), to six entities (including the Purchaser) and two individuals (the “Prior Purchasers”) which Prior Notes were secured by Security Agreements (the “Prior Security Agreements”); WHEREAS, the Company has previously entered into Securities Purchase Agreements on June 11, 2007, June 22, 2007, and June 29, 2007 (the “Follow On Closing” and the “Follow On Purchase Agreements”), whereby it sold an aggregate of $450,000 in 11% Senior Secured Convertible Promissory Notes (the “Follow On Notes”) and 450,000 warrants to purchase shares of its common stock at an exercise price of $0.30 per share (the “Follow OnWarrants”), to six entities (including the Purchaser) and two individuals (the “Follow On Purchasers”) which Follow On Notes were secured by Security Agreements (the “Follow OnSecurity Agreements”).The shares of common stock which the Prior Notes and the Follow On Notes were convertible into and the shares of common stock which the Prior Warrants and Follow On Warrants were convertible into and an aggregate of 1,000,000 additional warrants previously issued exercisable at $0.30 per share (collectively the “Prior Underlying Shares”), were granted registration rights pursuant to Registration Rights Agreements (the “Prior Registration Agreements”); WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser desires to purchase from the Company, the additional Securities (as such term is defined below) as set forth below (the “Offering”); and WHEREAS, certain capitalized terms used in this Agreement are defined in Section 9.1 hereof; NOW, THEREFORE, in consideration of the promises and mutual covenants and agreements hereinafter contained, and for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: 2 1.Sale and Purchase of Securities. 1.1Sale and Purchase of Securities.Subject to the terms and conditions of this Agreement, on the Closing Date (as defined in Section 3.1 hereof), the Company shall issue, sell and deliver to the Purchaser, and the Purchaser shall purchase from the Company for the Purchase Price (as defined in Section 2.1 hereof) (i) 11% Senior Subordinated Secured Convertible Promissory Notes in the aggregate principal amount of $200,000 on or about the date of this Agreement, which are part of a sale of an aggregate of up to $600,000 in 11% Senior Subordinated Convertible Promissory Notes by the Company (collectively the “Notes”) and warrants to purchaseTwo Hundred Thousand (200,000) shares (subject to adjustment as described therein), of the Company’s common stock, par value $0.001 per share (the “Common Stock”) at an exercise price of $0.30 per share (subject to adjustment as described therein), of the Company’s Common Stock (each a “Warrant” and collectively the “Warrants”). The Notes and Warrants shall hereinafter sometimes be collectively referred to as the “Securities.” The names, addresses and principal amount of Notes purchased and Warrants received by the Purchaser shall be set forth on Schedule 1.1 hereto. 2.Purchase Price. 2.1Purchase Price.(i)The aggregate purchase price of the Securities to be purchased pursuant to Section 1.1 shall be $200,000 (the “Purchase Price”). 2.2Payment of the Purchase Price.At the Closing (as defined in Section 3.1 hereof), the Purchaser shall pay the Purchase Price by wire transfer of immediately available funds or by such other method as may be reasonably acceptable to the Company and the Purchaser, to such account of the Company as shall have been designated in advance to the Purchaser by the Company. 3.Closing. 3.1Closing Date.The closing of the sale and purchase of the Securities (the “Closing”) shall take place on December 21, 2007, or at such other time, date or place as the parties hereto may mutually agree; provided, that all conditions to the Closing set forth in this Agreement have been satisfied or waived by such date.The date on which the Closing is held is referred to in this Agreement as the “Closing Date.” At the Closing (i) the Company shall deliver, or cause to be delivered, the Notes, each executed by the Company and (ii) the documents referred to in Section 8 hereof. 3.2 Mastodon Warrants. The Company shall issue Mastodon Ventures, Inc. an aggregate of 350,000 warrants to purchase shares of the Company’s common stock at an exercise price of $0.30 per share, in connection with the Closing (the “Mastodon Warrants”).The Company has previously issued 1,000,000 warrants to Mastodon Ventures, Inc., which warrants have an exercise price of $0.30 per share.Additionally, the Company has learned that a portion of such Warrants have been assigned to various parties by Mastodon. 3 3.3PriorWarrants and Follow On Warrants Amendments.The expiration date of the Prior Warrants and the Follow On Warrants will automatically be amended to the date five years from the date of the Closing Date. 3.4Management Shares and Warrants.The Company, and the Company’s Chief Executive Officer, Joseph Wagner (“Wagner”), agree that a condition to the Closing is that Wagner put all of the shares of the Company’s common stock, and all warrants to purchase shares of the Company’s common stock which he beneficially owns (the “Wagner Securities”) into a lock-bock, and that Wagner shall not be able to sell any of the Wagner Securities until the earlier of (a) the date the Notes are repaid in full; (b) the date all of the Underlying Shares have been registered with the Securities and Exchange Commission; or (c) the date such Underlying Shares can be sold without restriction pursuant to Rule 144, or otherwise.The Company will inform the Company’s transfer agent by letter, of the placement of the Wagner Securities in the lock-box and the restrictions thereon after the parties entry into this Agreement. 3.5Amendment to Follow On Warrants.The Company and the Purchaser agree that Section 16 of the Follow On Warrants shall be amended to provide for the Purchaser to be able to provide the Company five (5) days prior written notice of their intent to hold more than 9.9% of the Company’s common stock in connection with such Waiver Notice, as defined in the Follow On Warrants. 4.Representations and Warranties of the Company. The Company hereby represents, covenants and warrants as of the date hereof and as of the Closing Date to the Purchaser, acknowledging that the Purchaser is relying upon the accuracy and completeness of the representations and warranties set forth herein to, among other things, ensure that registration under Section5 of the Securities Act is not required in connection with the sale of the Securities hereby, as follows: 4.1 Organization and Good Standing; Capitalization. (a)The Company (and each Subsidiary) is duly organized, validly existing and in good standing under the laws of the state of Nevada and has the corporate power and authority to own, lease and operate its properties and assets and to carry on its business as now conducted and as it is proposed to be conducted.The Company is in good standing under the laws of each jurisdiction in which the conduct of its business or the ownership of its properties or assets requires such qualification or authorization. (b)All the outstanding shares of capital stock of the Company have been duly authorized, and are validly issued, fully paid and non-assessable.Except as disclosed on Schedule 4.1(b) (i) there is no option, warrant, call, right, commitment or other agreement of any character to which the Company is a party, (ii) there are no securities of the Company outstanding which upon conversion or exchange, and (iii) there are no share appreciation rights, or other similar rights based on securities of the Company which, in the case of clause (i), (ii) or (iii), would require the issuance, sale or transfer of any additional shares of capital stock or other equity securities of the Company or other securities convertible into, exchangeable for or evidencing the right to subscribe for or purchase share capital or other equity securities of the Company.Other than as contemplated by this Agreement or Transaction Documents (as defined in Section 4.2), the Company is not a party to, nor is it aware of, any voting trust or other voting, stockholders or similar agreement with respect to any of the securities of the Company or of any agreement relating to the issuance, sale, redemption, transfer or other disposition of the shares of capital stock on other securities of the Company. 4 4.2Authorization of Agreement; Enforceability. The Company has all requisite corporate power and authority to execute and deliver this Agreement and each other agreement, document, instrument and certificate, including, but not limited to, Waiver Agreements, the Bank Consent, the Notes, Warrants, Registration Rights Agreement and Security Agreement, to be executed by the Company in connection with the consummation of the transactions contemplated by this Agreement (collectively, the “Transaction Documents”), and to perform fully its obligations hereunder and thereunder.The execution, delivery and performance by the Company of this Agreement and the Transaction Documents have been duly authorized by all necessary corporate action on the part of the Company and its stockholders.This Agreement and each of the Transaction Documents have been duly and validly executed and delivered by the Company and, assuming the due authorization, execution and delivery thereof by the Purchaser, this Agreement and each of the Transaction Documents constitutes the legal, valid and binding obligations of the Company, enforceable against the Company in accordance with its respective terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium and similar laws affecting creditors’ rights and remedies generally and subject, as to enforceability, to general principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity). 4.3No Conflicts. The execution, delivery and performance of the Transaction Documents by the Company and the consummation by the Company of the transactions contemplated thereby, do not and will not (i)conflict with or violate any provision of the Company’s and/or any Subsidiary’s Articles of Incorporation or by-laws and any and all amendments thereto (collectively, the “Internal Documents”), (ii)conflict with, or constitute a default (or an event that with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation (with or without notice, lapse of time or both) of, any agreement, credit facility, debt or other instrument (evidencing a Company or Subsidiary debt or otherwise), or other understanding to which the Company or any Subsidiary is a party or by which any property or asset of the Company or any Subsidiary is bound or affected, or (iii)result in a violation of any law, rule, regulation, order, judgment, injunction, decree or other restriction of any court or governmental authority to which the Company or a Subsidiary is subject (including federal and state securities laws and regulations), or by which any property or asset of the Company or a Subsidiary is bound or affected. 4.4Subsidiaries, Joint Ventures, Partnerships, Etc. (a)As of the Closing (i) The Experiential Agency, Inc., (ii) XA Scenes, Inc., (iii) XA Interactive, Inc., and (iv) Fiori XA, Inc. (collectively the “Subsidiaries”) are the only subsidiaries of the Company.Each Subsidiary is wholly owned by the Company, is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation with corporate power and corporate authority under such laws to own, lease and operate its properties and conduct its business as currently conducted; and is in good standing (if applicable) in each other jurisdiction in which it owns or leases property of a nature, or transacts business of a type, that would make such qualification necessary other than such qualifications which the failure to have would not reasonably be expected to have a Material Adverse Effect. 5 (b)Neither the Company nor its Subsidiaries is a party to any joint venture, partnership or similar arrangement or agreement. 4.5Consents of Third Parties.None of the execution and delivery by the Company of this Agreement and the Transaction Documents, the Bank Consent, the consummation of the transactions contemplated hereby or thereby, or compliance by the Company with any of the provisions hereof or thereof will (a) conflict with, or result in the breach of, any provision of the Certificate of Incorporation or Bylaws of the Company (or any Subsidiary), (b) conflict with, violate, result in the breach or termination of, or constitute a default or give rise to any right of termination or acceleration or right to increase the obligations or otherwise modify the terms thereof under any Permit or Order to which the Company (or any Subsidiary) is a party or any Contract to which the Company or its Subsidiaries is bound or by which the Company or any of its properties or assets is bound, other than such conflicts, violations, breaches, defaults, termination or accelerations that would not reasonably be expected to have a Material Adverse Effect, (c) constitute a violation of any Law applicable to the Company (or any Subsidiary) or (d) result in the creation of any Lien upon the properties or assets of the Company (or any Subsidiary).No consent, waiver, approval, Order, Permit or authorization of, or declaration or filing with, or notification to, any Person or Governmental Body is required on the part of the Company and/or its Subsidiaries in connection with the execution and delivery of this Agreement, and/or the Transaction Documents, or the compliance by the Company with any of the provisions hereof or thereof. 4.6Authorization of Securities. (a)On the Closing Date, the issuance, sale, and delivery of the Securities to be purchased pursuant to Section 1.1 will have been duly authorized by all requisite action of the Company, and, when issued, sold, delivered and paid for in accordance with this Agreement, the Securities will be validly issued and outstanding, with no personal liability attaching to the ownership thereof. (b)On the Closing Date, the issuance and delivery of the shares of Common Stock to be delivered upon conversion of the Notes (the “Conversion Shares”) and upon exercise of the Warrants (the “Warrant Shares”) in accordance with the terms thereof (collectively, the Conversion Shares and the Warrants Shares, the “Underlying Shares”) will have been duly authorized by all requisite action of the Company and, when issued and delivered in accordance with the terms of the Securities, the Underlying Shares will be validly issued and outstanding, fully paid and non-assessable, with no personal liability attaching to the ownership thereof, and not subject to preemptive or any other similar rights of the stockholders of the Company or others. 4.7Rule 144 Holding Period.The Company agrees and confirms that the Purchaser’s holding period for the purposes of Rule 144 relates back to October 23, 2006 in connection with the Prior Notes purchased by the Purchaser and June 29, 2007 in connection with the Follow On Notes purchased by the Purchaser.The Company also agrees and confirms, that in the event of a cashless exercise of the Prior Warrants issued to the Purchaser in connection with Purchaser’s subscription for the Prior Notes, the applicable Rule 144 holding period will relate back to October 23, 2006, and in the event of a cashless exercise of the Follow On Warrants issued to the Purchaser in connection with Purchaser’s subscription for the Follow On Notes, the applicable Rule 144 holding period will relate back to June 29, 2007. 6 4.8Capitalization and Increase in Authorized Shares. (a) Capitalization.
